FILED
                              NOT FOR PUBLICATION                               AUG 23 2010

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SI THU HTET,                                      No. 06-70320

                Petitioner,                       Agency No. A095-876-656

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney
General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 8, 2010**
                                 Pasadena, California

Before:         KOZINSKI, Chief Judge, RAWLINSON, Circuit Judge, and
                MARBLEY, District Judge.***

       The immigration judge’s adverse credibility finding is not supported by

substantial evidence. The petitioner produced all easily available, non-duplicative,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
            The Honorable Algenon L. Marbley, United States District Judge for the
Southern District of Ohio, sitting by designation.
                                                                                 page 2
material evidence corroborating his claims. Cf. Chebchoub v. INS, 257 F.3d 1038,

1044–45 (9th Cir. 2001) (failure to do so can be basis for adverse credibility

finding). The main inconsistency is a minor dispute about who typed a letter

explaining the petitioner’s political activities in the United States. See de Leon-

Barrios v. INS, 116 F.3d 391, 393 (9th Cir. 1997) (“Generally, minor

inconsistencies and minor omissions relating to unimportant facts will not support

an adverse credibility finding.”). That fact is not central to the petitioner’s claims.

The other “inconsistencies” are illusory: First, the petitioner could fear persecution

even though he voluntarily returned to Burma in 2001; he claims he was beaten and

interrogated during that trip. Second, the petitioner could be persecuted even

though the government has left most of his family members alone; they weren’t

engaged in political activities. And the petitioner claims that the one family

member who was involved in political activities—his father—was imprisoned for

such participation, even if he’s now been released. Third, authorities at Yangon

Airport may have the petitioner’s name and picture even though he left without

trouble in 2001; the information could simply have been distributed later. The IJ’s

description of the petitioner’s demeanor wasn’t specific enough to support an

adverse credibility finding either. See Arulampalam v. Ashcroft, 353 F.3d 679, 686

(9th Cir. 2003).
                                                                                page 3
      In addition, the government concedes it has not shown that the petitioner

firmly resettled in Singapore. We therefore grant the petition and remand to the

BIA to determine whether the petitioner is entitled to asylum, withholding of

removal or relief under the Convention Against Torture.


      PETITION GRANTED; REMANDED.
                                                                               FILED
Htet v. Holder                                                                  AUG 23 2010
No. 06-70320                                                                MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

RAWLINSON, Circuit Judge, dissenting:

      I respectfully dissent. In my view, the Immigration Judge’s adverse

credibility determination is supported by substantial evidence. The inconsistent

testimony regarding the letter attesting to Petitioner’s membership in the group that

formed the basis for his asserted persecution was an important part of his case. See

Kin v. Holder, 595 F.3d 1050, 1058 (9th Cir. 2010) (“An inconsistency goes to the

heart of a claim if it concerns events central to petitioner’s version of why he was

persecuted and fled.”) (citation and parentheses omitted). Indeed, the Petitioner’s

attorney represented that the witness was testifying about the letter to go “to the

weight [the immigration court] would give to his claim for a well-founded fear of

presently returning to Burma.” Even more telling, the Petitioner’s attorney moved

to withdraw from the case at the close of the first hearing, stating that he could not

“ask [the Petitioner] in good faith any more questions . . .”

      In addition, the Immigration Judge (IJ) made a demeanor finding that we

have previously held must be given “special deference.” Singh-Kaur v. INS, 183

F.3d 1147, 1151 (9th Cir. 1999) (citation omitted).

      Finally, the IJ noted that Htet’s family remained in Burma undisturbed. This



                                           1
finding included the Petitioner’s father who was purportedly arrested for being a

member of the same organization as Petitioner.

      Considering this record, I would deny the petition, keeping in mind our

charge that we may reverse the IJ’s ruling only if a contrary determination is

compelled by the evidence. See Hammad v. Holder, 603 F.3d 536, 543 (9th Cir.

2010) (“To reverse the BIA finding we must find that the evidence not only

supports petitioner’s argument, but compels it.”) (citation and alteration omitted).

Because the record in this case does not compel a contrary result, I respectfully

dissent.




                                          2